Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT effective as of the date on which the shareholders of Laser
Recording Systems, Inc. (“Laser”) approve the share exchange between Laser and
SCL Ventures, Ltd. (the “Company”) (the “Commencement Date”) by and between the
Company and Joseph Zumwalt (the “Executive”) (this “Agreement”).

 

The parties hereto wish to enter into an employment agreement on the terms and
conditions set forth below.  Accordingly, in consideration of the premises and
the respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                       Term.  The Executive’s employment under
this Agreement shall commence on the Commencement Date and shall end, unless
terminated earlier pursuant to Section 4, at the close of business one (1) year
following the Commencement Date (the “Term”).

 

2.                                       Title, Duties and Authority.  The
Executive shall serve as Senior Vice President and Chief Financial Officer of
the Company, and shall have such responsibilities and duties (consistent with
the Executive’s position as Senior Vice President and Chief Financial Officer of
the Company) as may from time to time be assigned to the Executive by the board
of directors of the Company (the “Board”), and shall have all of the powers and
duties usually incident to such offices.  The Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company, except for vacations, illness and incapacity; provided, however,
that the Executive may serve on the boards of directors of non-public companies
and charitable organizations and may devote reasonable time to charitable and
civic organizations, in all cases provided that the performance of his duties
and responsibilities on such boards and in such service does not interfere
substantially with the performance of his duties and responsibilities under this
Agreement.

 

3.                                       Compensation and Benefits.

 

(a)                                  Base Salary.  During the Term, the Company
shall pay the Executive a base salary (“Base Salary”) at the rate of Eighty-Two
Thousand Dollars ($82,000) per annum, payable in accordance with the Company’s
regular payroll practices; provided, however, that notwithstanding the
foregoing, after the date as of which the Company has raised, during the period
commencing on the Commencement Date, the sum of Ten Million Dollars
($10,000,000), the Base Salary shall thereupon be prospectively increased to One
Hundred Thousand Dollars ($100,000) per annum.

 

(b)                                 Employee Health and Dental Benefits.  The
Executive shall be entitled to participate in the Company’s employee health and
dental benefits plan during the Term, as such plan may be in effect from time to
time.

 

(c)                                  Expenses.  The Executive shall be entitled
to receive prompt reimbursement of his expenses incurred in the performance of
his employment hereunder upon

 

--------------------------------------------------------------------------------


 

his submission to the Company of reasonable and customary expense claims to the
Company, in accordance with the Company’s procedures for expense reimbursement.

 

(d)                                 Vacations.  The Executive shall be entitled
to two (2) weeks paid vacation during the Term with no right to carry over
unused days.

 

(e)                                  Sick Pay.  The Executive shall be entitled
to five (5) paid sick days during the Term, with no right to carry over unused
days.

 

4.                                       Termination.  The Executive’s
employment hereunder with the Company may be terminated under the following
circumstances:

 

(a)                                  Death or Disability.  If the Executive
shall die or become disabled during the Term, the Company may terminate the
Executive’s employment hereunder for death or “Disability,” as applicable.  For
purposes of this Agreement, the Executive’s “Disability” shall be determined in
the sole discretion of the Board.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement, the
Company shall have “Cause” to terminate the Executive’s employment hereunder
upon:

 

(i)                                     the failure by the Executive to
substantially perform the Executive’s duties hereunder (other than any such
failure resulting from the Executive’s Disability which shall be subject to the
provisions of Section 4(a));

 

(ii)                                  the willful violation by the Executive of
any of the Executive’s material obligations hereunder;

 

(iii)                               the willful engaging by the Executive in
misconduct which is materially injurious to the business or reputation of the
Company or any of its affiliates; or

 

(iv)                              the Executive’s conviction of a felony.

 

Notwithstanding the foregoing, the Executive shall not be terminated for Cause
without:

 

(A)                              delivery of a written notice to the Executive
setting forth the reasons for the Company’s intention to terminate the
Executive’s employment hereunder for Cause;

 

(B)                                the failure of the Executive to cure the
nonperformance, violation or misconduct described in the notice referred to in
clause (A) of this paragraph, if cure thereof is possible, to the reasonable
satisfaction of the Board, within fifteen (15) days of the Executive’s receipt
of such notice; and

 

(C)                                an opportunity for the Executive, together
with the Executive’s counsel, to be heard before the Board.

 

(c)                                  Without Cause.  The Company may terminate
the Executive’s employment hereunder without Cause.

 

--------------------------------------------------------------------------------


 

(d)                                 Resignation.  The Executive may terminate
the Executive’s employment hereunder by his resignation.

 

5.                                       Compensation upon Termination.

 

(a)                                  Death or Disability.  If the Executive’s
employment with the Company hereunder is terminated on account of the
Executive’s death or Disability pursuant to Section 4(a), the Company shall as
soon as practicable pay to the Executive or the Executive’s estate, as
applicable, or as may be directed by the legal representatives of the Executive
or the Executive’s estate, as applicable, any Base Salary accrued and due to the
Executive under Section 3(a) through the date of the Executive’s death or
termination for Disability, as applicable.  Other than the foregoing, the
Company shall have no further obligations to the Executive hereunder.

 

(b)                                 By the Company for Cause or By the
Executive.  If the Executive’s employment with the Company hereunder is
terminated by the Company for Cause pursuant to Section 4(b) or by the Executive
pursuant to Section 4(d), the Company shall as soon as practicable pay the
Executive any Base Salary accrued and due to the Executive under Section 3(a)
through the Executive’s date of termination.  Other than the foregoing, the
Company shall have no further obligations to the Executive hereunder.

 

(c)                                  Termination By the Company Without Cause. 
If the Company shall terminate the Executive’s employment hereunder without
Cause pursuant to Section 4(c), then the Company shall:

 

(i)                                     as soon as practicable pay the Executive
any Base Salary accrued and due to the Executive under Section 3(a) through his
date of termination;

 

(ii)                                  continue to pay the Executive his Base
Salary in effect as of his date of termination for the lesser of the then
remainder of the Term or one (1) year (or until such earlier time that the
Executive violates the provisions of Section 6(a)), at the times such payments
would otherwise have been made under Section 3(a); and

 

(iii)                               provide the Executive for the lesser of the
then remainder of the Term or one (1) year (or until such earlier time that the
Executive violates the provisions of Section 6(a)), with continued participation
in the Company’s employee health and dental benefit plan, to the extent that
such a plan shall then continue to be in effect.

 

Other than the foregoing, the Company shall have no further obligations to the
Executive hereunder.

 

6.                                       Restrictive Covenant.

 

(a)                                  Reasonable Covenant.  It is expressly
understood by and between the Company and the Executive that the covenant
contained in Section 6(b) is an essential element of this Agreement and that but
for the agreement by the Executive to comply with such covenant and thereby not
to diminish the value of the organization and goodwill of the Company or any
affiliate or subsidiary of the Company, including relations with their
employees, clients, customers and accounts, the Company would not enter into
this Agreement.  The Executive has independently consulted with his legal
counsel and after such consultation agrees that such covenant is reasonable and
proper.

 

--------------------------------------------------------------------------------


 

(b)                                 Nondisclosure of Confidential Information. 
The Executive shall keep secret and confidential and shall not disclose to any
third party in any fashion or for any purpose whatsoever, any information
regarding this Agreement, or any other information regarding the Company or its
affiliates or subsidiaries which is not available to the general public, and/or 
not generally known outside the Company or any such affiliate or subsidiary, to
which he has or shall have had access at any time during the course of his
employment with the Company, including, without limitation, any information
relating to the Company’s (and its affiliates’ or subsidiaries’):

 

(i)                                     business, operations, plans, strategies,
prospects or objectives;

 

(ii)                                  products, technologies, processes,
specifications, research and development operations and plans;

 

(iii)                               customers and customer lists;

 

(iv)                              distribution, sales, service, support and
marketing practices and operations;

 

(v)                                 financial condition and results of
operations;

 

(vi)                              operational strengths and weaknesses; and

 

(vii)                           personnel and compensation policies and
procedures.

 

Notwithstanding the foregoing provisions of this Section 6, the Executive may
discuss this Agreement with the members of his immediate family and with his
personal legal and tax advisors and may disclose the existence of his employment
with the Company to any third party.

 

(c)                                  Specific Performance.  Without intending to
limit the remedies available to the Company or its affiliates or subsidiaries,
the Executive hereby agrees that damages at law would be an insufficient remedy
to the Company or its affiliates or subsidiaries in the event that the Executive
violates any of the provisions of this Section 6, and that, in addition to money
damages, the Company or its affiliates or subsidiaries may apply for and, upon
the requisite showing, have injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach of or otherwise to
specifically enforce the covenant contained in Section 6 (b).

 

7.                                       Successors.  This Agreement cannot be
assigned by any of the parties hereto without the prior written consent of the
other party hereto, except that it shall be binding automatically on any
successors and assigns of all or substantially all of the business and/or assets
of the Company (whether direct or indirect, by purchase, merger, consolidation
or otherwise).

 

8.                                       Arbitration.  Except as provided in
Section 6(c), all controversies, claims or disputes arising out of or relating
to this Agreement shall be settled by binding arbitration under the rules of the
American Arbitration Association, as the sole and exclusive remedy of either
party, and judgment upon such award rendered by the arbitrators(s) may be
entered in any court of competent jurisdiction.  The costs of arbitration shall
be borne by the unsuccessful party or otherwise as determined by the arbitrators
in their discretion.

 

--------------------------------------------------------------------------------


 

9.                                       Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to conflicts of law
principles.

 

10.                                 Amendments.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the Executive and such officers of
the Company as may be specifically designated for such purpose by the Board.

 

11.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto.

 

12.                                 Survival.  The obligations of the parties
hereto contained in Sections 5, 6 and 8 shall survive the termination of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

SCL VENTURES, LTD.

 

 

 

 

 

By:

/s/  Mitchell Sepaniak

 

 

Name:

Mitchell Sepaniak

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/  Joseph Zumwalt

 

 

JOSEPH ZUMWALT

 

--------------------------------------------------------------------------------